Case 5:19-cv-05214-PKH Document 34                   Filed 10/09/20 Page 1 of 2 PageID #: 171




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


ASSEFA GABREL EGZIABHER, JR.                                                           PLAINTIFF


               v.                    Civil No. 5:19-cv-05214


DETECTIVE MCILROY, Fayetteville Police
Department (FPD); and PATROLMAN HARRIS, FPD                                        DEFENDANTS


                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. He proceeds

pro se and in forma pauperis.

       On July 21, 2020, Defendants filed a Motion to Stay and for Sanctions (ECF No. 30). The

Court stayed the deadlines set forth in the Initial Scheduling Order (ECF No. 25). Defendants

sought sanctions pursuant to Rule 37(d) of the Federal Rules of Civil Procedure based on Plaintiff’s

failure to appear for his deposition. As a result of Plaintiff’s non-appearance, Defendants’ counsel

incurred costs for the court reporter’s appearance fee and transcript in the amount of $203.50.

Plaintiff did not respond to the motion for sanctions.

       On August 27, 2020, Defendants’ Motion for Sanctions was granted. (ECF No. 32).

Plaintiff was directed to pay the amount of $203.50 to Defendants’ counsel by no later than

September 30, 2020. Id. Plaintiff was advised that failure to pay the sanctions would result in

the dismissal of this case. If Plaintiff failed to pay the sanctions, Defendants were directed to so

notify the Court. Id.

       On October 8, 2020, Defendants filed a notice (ECF No. 33) stating that no payment had

                                                 1
Case 5:19-cv-05214-PKH Document 34                   Filed 10/09/20 Page 2 of 2 PageID #: 172




been made by the Plaintiff.     This case is DISMISSED WITHOUT PREJUDICE.                     Upon

payment in full of the sanctions and proof that he has allowed his deposition to be taken, Plaintiff

may file a motion to reopen this case.

       IT IS SO ORDERED this 9th day of October 2020.



                                              /s/P.K. Holmes,III
                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE




                                                 2
